UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2015 Commission file number 000-29599 PATRIOT NATIONAL BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1559137 (State of incorporation) (I.R.S. Employer Identification Number) 900 Bedford Street, Stamford, Connecticut 06901 (Address of principal executive offices) (203) 324-7500 (Registrant’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act: Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes No X State the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date. Common stock, $0.01 par value per share, 3,953,949 shares outstanding as of the close of business July 31, 2015. TABLE OF C ONTENTS PART I- FINANCIAL INFORMATION Item 1: Consolidated Financial Statements 1 Consolidated Balance Sheets (unaudited) 1 Consolidated Statements of Operations (unaudited) 2 Consolidated Statements of Comprehensive Income (unaudited) 3 Consolidated Statements of Shareholders’ Equity (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) 5 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3: Quantitative and Qualitative Disclosures about Market Risk 53 Item 4: Controls and Procedures 55 PART II - OTHER INFORMATION Item 1: Legal Proceedings 56 Item 1A: Risk Factors 56 Item 6: Exhibits 56 SIGNATURES 58 PART I- FINANCIAL INFORMATION Item 1: Consolidated Financial Statements PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2015 December 31, 2014 (in thousands, except shares and per share amounts) ASSETS Cash and due from banks: Noninterest bearing deposits and cash $ 2,892 $ 2,095 Interest bearing deposits 50,201 71,163 Total cash and cash equivalents 53,093 73,258 Securities: Available for sale securities, at fair value (Note 2) 31,640 33,682 Other investments 4,450 4,450 Federal Reserve Bank stock, at cost 2,020 2,058 Federal Home Loan Bank stock, at cost 6,628 6,628 Total securities 44,738 46,818 Loans receivable (net of allowance for loan losses: 2015: $5,208 2014: $4,924) (Note 3) 488,705 471,984 Accrued interest and dividends receivable 2,034 1,918 Premises and equipment, net 24,703 22,357 Deferred tax asset (Note 6) 14,221 14,926 Other assets 1,407 1,363 Total assets $ 628,901 $ 632,624 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits (Note 4): Noninterest bearing deposits $ 79,774 $ 63,398 Interest bearing deposits 377,681 379,635 Total deposits 457,455 443,033 Federal Home Loan Bank borrowings 100,000 120,000 Junior subordinated debt owed to unconsolidated trust 8,248 8,248 Accrued expenses and other liabilities 3,121 2,608 Total liabilities 568,824 573,889 Commitments and Contingencies (Note 9) Shareholders' equity (1) (Note 7) Preferred stock, no par value; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value, 100,000,000 shares authorized; 2015: 3,955,119 shares issued; 3,953,949 shares outstanding. 2014 : 3,952,179 shares issued; 3,951,009 shares outstanding 396 395 Additional paid-in capital (Note 5) 105,979 105,752 Accumulated deficit ) ) Less: Treasury stock, at cost: 2015 and 2014, 1,170 shares ) ) Accumulated other comprehensive loss (Note 8) ) ) Total shareholders' equity 60,077 58,735 Total liabilities and shareholders' equity $ 628,901 $ 632,624 See Accompanying Notes to Consolidated Financial Statements. (1) All common stock data has been restated for a 1-for-10 reverse stock split which took effect on March 4, 2015. 1 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (in thousands, except per share amounts) Interest and Dividend Income Interest and fees on loans $ 5,924 $ 4,667 $ 11,470 $ 9,358 Interest on investment securities 119 133 235 268 Dividends on investment securities 60 42 117 83 Other interest income 17 14 46 26 Total interest and dividend income 6,120 4,856 11,868 9,735 Interest Expense Interest on deposits 513 607 1,042 1,244 Interest on Federal Home Loan Bank borrowings 85 33 156 66 Interest on subordinated debt 73 82 144 282 Total interest expense 671 722 1,342 1,592 Net interest income 5,449 4,134 10,526 8,143 Provision for Loan Losses - - 250 - Net interest income after provision for loan losses 5,449 4,134 10,276 8,143 Non-Interest Income Loan application, inspection & processing fees 105 100 155 166 Deposit fees and service charges 147 233 321 452 Earnings on cash surrender value of life insurance - 116 - 237 Other income 199 174 369 361 Total non-interest income 451 623 845 1,216 Non-Interest Expense Salaries and benefits 2,395 1,976 4,739 3,947 Occupancy and equipment expense 909 865 1,864 1,787 Data processing expense 255 279 505 529 Professional and other outside services 391 457 960 928 Advertising and promotional expenses 137 73 187 124 Loan administration and processing expenses 7 19 29 36 Regulatory assessments 157 237 311 467 Insurance expense 83 78 164 175 Other real estate operations, net - (4 ) - 12 Material and communications 106 84 187 177 Other operating expenses 319 168 544 333 Total non-interest expense 4,759 4,232 9,490 8,515 Income before income taxes 1,141 525 1,631 844 Provision for income taxes 452 - 653 - Net income $ 689 $ 525 $ 978 $ 844 Basic and diluted income per share (1) $ 0.18 $ 0.14 $ 0.25 $ 0.22 See Accompanying Notes to Consolidated Financial Statements. (1) All common stock data has been restated for a 1-for-10 reverse stock split which took effect on March 4, 2015. 2 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (in thousands) Net income $ 689 $ 525 $ 978 $ 844 Other comprehensive (loss) income: Unrealized holding (losses) gains on available for sale securities arising during the period, net of taxes ) 108 136 501 Total comprehensive income $ 662 $ 633 $ 1,114 $ 1,345 See Accompanying Notes to Consolidated Financial Statements. 3 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) Accumulated Additional Other Common Paid-In Accumulated Treasury Comprehensive (in thousands) Stock Capital Deficit Stock Income (Loss) Total Six months ended June 30, 2015 Balance at December 31, 2014 $ 395 $ 105,752 $ ) $ ) $ ) $ 58,735 Net income - - 978 - - 978 Other comprehensive income - 136 136 Share-based compensation expense - 228 - - - 228 Issuance of restricted stock 1 (1 ) - Balance, at June 30, 2015 $ 396 $ 105,979 $ ) $ ) $ ) $ 60,077 Six months ended June 30, 2014 Balance at December 31, 2013 $ 388 $ 105,484 $ ) $ ) $ ) $ 41,841 Net Income - - 844 - - 844 Other comprehensive income - 501 501 Share-based compensation expense - 130 - - - 130 Issuance of restricted stock 4 (4 ) - Balance, at June 30, 2014 $ 392 $ 105,610 $ ) $ ) $ ) $ 43,316 See Accompanying Notes to Consolidated Financial Statements. 4 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2015 2014 (in thousands) Cash Flows from Operating Activities: Net income $ 978 $ 844 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of investment premiums 107 128 Amortization and accretion of purchase loan premiums and discounts, net 158 40 Provision for loan losses 250 - Earnings on cash surrender value of life insurance - ) Depreciation and amortization 499 573 Loss on sale of other real estate owned - 4 Share-based compensation 228 130 Deferred income taxes 619 - Changes in assets and liabilities: Decrease in net deferred loan costs 232 76 (Increase) decrease in accrued interest and dividends receivable ) 11 (Increase) decrease in other assets ) 346 Increase (decrease) in accrued expenses and other liabilities 513 ) Net cash provided by operating activities 3,424 17 Cash Flows from Investing Activities: Principal repayments on available for sale securities 2,157 2,388 Redemptions (purchases) of Federal Reserve Bank stock 38 ) (Increase) decrease in loans ) 15,246 Purchase of other real estate owned - ) Proceeds from sale of other real estate owned - 260 Purchase of bank premises and equipment, net ) ) Net cash (used in) provided by investing activities ) 13,818 Cash Flows from Financing Activities: Net increase (decrease) in deposits 14,422 ) (Decrease) increase in FHLB borrowings ) 15,000 Net cash (used in) provided by financing activities ) 11,228 Net (decrease) increase in cash and cash equivalents ) 25,063 Cash and Cash Equivalents: Beginning 73,258 34,866 Ending $ 53,093 $ 59,929 See Accompanying Notes to Consolidated Financial Statements. 5 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued (Unaudited) Six Months Ended June 30, 2015 2014 (in thousands) Supplemental Disclosures of Cash Flow Information Interest paid $ 1,144 $ 2,965 Income taxes paid $ 3 $ 3 See Accompanying Notes to Consolidated Financial Statements. 6 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 1: Basis of Financial Statement Presentation The Consolidated Balance Sheet at December31,2014 has been derived from the audited financial statements of Patriot National Bancorp, Inc. (“Bancorp” or the “Company”) at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The accompanying unaudited financial statements and related notes have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying consolidated financial statements and related notes should be read in conjunction with the previously filed audited financial statements of Bancorp and notes thereto for the year ended December31,2014. The information furnished reflects, in the opinion of management, all normal recurring adjustments necessary for a fair presentation of the results for the interim periods presented. The results of operations for the six months ended June 30, 2015 are not necessarily indicative of the results of operations that may be expected for the remainder of 2015. 7 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 2: Investment Securities The amortized cost, gross unrealized gains and losses and approximate fair values of available-for-sale securities at June 30, 2015 and December 31, 2014 are as follows: Gross Gross (in thousands) Amortized Unrealized Unrealized Fair Cost Gains Losses Value June 30, 2015: U.S. Government agency bonds $ 7,500 $ - $ ) $ 7,429 U. S. Government agency mortgage-backed securities 15,372 - ) 15,175 Corporate bonds 9,000 80 ) 9,036 $ 31,872 $ 80 $ ) $ 31,640 December 31, 2014: U. S. Government agency bonds $ 7,500 $ - $ ) $ 7,409 U. S. Government agency mortgage-backed securities 17,635 - ) 17,337 Corporate bonds 9,000 - ) 8,936 $ 34,135 $ - $ ) $ 33,682 There were no purchases or sales of available-for-sale securities in 2015 and 2014. 8 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table presents the gross unrealized loss and fair value of Bancorp’s available-for-sale securities, aggregated by the length of time the individual securities have been in a continuous loss position, at June 30, 2015 and December 31, 2014: Less Than 12 Months 12 Months or More Total (in thousands) Fair Unrealized Fair Unrealized Fair Unrealized Value Loss Value Loss Value Loss June 30, 2015: U.S. Government agency bonds $ 7,429 $ ) $ - $ - $ 7,429 $ ) U. S. Government agency mortgage - backed securities 3,296 ) 11,879 ) 15,175 ) Corporate bonds - - 5,956 ) 5,956 ) Totals $ 10,725 $ ) $ 17,835 $ ) $ 28,560 $ ) December 31, 2014: U. S. Government agency bonds $ - $ - $ 7,409 $ ) $ 7,409 $ ) U. S. Government agency mortgage - backed securities - - 17,337 ) 17,337 ) Corporate bonds - - 8,936 ) 8,936 ) Totals $ - $ - $ 33,682 $ ) $ 33,682 $ ) At June 30, 2015, ten of eleven available-for-sale securities had unrealized holding losses with aggregate depreciation of 0.7% from the amortized cost. At December31,2014, all eleven securities had unrealized losses with aggregate depreciation of 1.3% from the amortized cost. Bancorp performs a quarterly analysis of those securities that are in an unrealized loss position to determine if those losses qualify as other-than-temporary impairments. This analysis considers the following criteria in its determination: the ability of the issuer to meet its obligations, management’s plans and ability to maintain its investment in the security, the length of time and the amount by which the security has been in a loss position, the interest rate environment, the general economic environment and prospects or projections for improvement or deterioration. Management believes that none of the unrealized losses on available-for-sale securities noted above are other than temporary due to the fact that they relate to market interest rate changes on U.S. Government agency debt, corporate debt and mortgage-backed securities issued by U.S.Government agencies. Management considers the issuers of the securities to be financially sound, the corporate bonds are investment grade and the Company expects to receive all contractual principal and interest related to these investments. Because the Company does not intend to sell the investments, and it will not be required to sell the investments before recovery of their amortized cost basis, which may be at maturity, the Company does not consider those investments to be other-than-temporarily impaired at June 30, 2015. 9 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The amortized cost and fair value of available-for-sale debt securities at June 30, 2015 by contractual maturity are presented below. Actual maturities of mortgage-backed securities may differ from contractual maturities because the mortgages underlying the securities may be prepaid without any penalties. Because mortgage-backed securities are not due at a single maturity date, they are not included in the maturity categories in the following summary: Gross (in thousands) Unrealized Amortized Cost Fair Value Gain/ (Losses) Maturity: Corporate bonds 5 to 10 years $ 9,000 $ 9,036 $ 36 U.S. Government agency bonds < 5 years 2,500 2,494 (6 ) U.S. Government agency bonds 5 to 10 years 5,000 4,935 ) U.S. Government agency mortgage-backed securities 15,372 15,175 ) Total $ 31,872 $ 31,640 $ ) At June 30, 2015 and December 31, 2014, securities of $6.2 million and $7.4 million respectively, were pledged with the Federal Reserve Bank of New York to secure municipal deposits. 10 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 3: Loans Receivable and Allowance for Loan Losses A summary of the Company’s loan portfolio at June 30, 2015 and December 31, 2014 is as follows: (in thousands) June 30, December 31, Commercial $ 56,960 $ 53,973 Commercial Real Estate 273,653 254,505 Construction 8,878 3,096 Construction to permanent 9,370 10,627 Residential 97,501 108,543 Consumer 47,551 46,164 Total Loans 493,913 476,908 Allowance for loan losses ) ) Loans receivable, net $ 488,705 $ 471,984 The Company's lending activities are conducted principally in Fairfield and New Haven Counties in Connecticut and Westchester County in New York. The Company originates commercial real estate loans, commercial business loans, construction loans and a variety of consumer loans. In addition, the Company previously had originated loans on residential real estate. All residential and commercial mortgage loans are collateralized primarily by first or second mortgages on real estate. The ability and willingness of borrowers to satisfy their loan obligations is dependent to some degree on the status of the regional economy as well as upon the regional real estate market. Accordingly, the ultimate collectability of a substantial portion of the loan portfolio and the recovery of a substantial portion of any resulting real estate acquired is susceptible to changes in market conditions. The Company has established credit policies applicable to each type of lending activity in which it engages, evaluates the creditworthiness of each customer and, in most cases, extends credit of up to 75% of the market value of the collateral for commercial real estate at the date of the credit extension depending on the Company's evaluation of the borrowers' creditworthiness and type of collateral and up to 80% for multi–family real estate. In the case of construction loans, the maximum loan-to-value is 75% of the “as completed” appraised value. The appraised value of collateral is monitored on an ongoing basis and additional collateral is requested when warranted. Real estate is the primary form of collateral. Other important forms of collateral are accounts receivable, inventory, other business assets, marketable securities and time deposits. Risk characteristics of the Company’s portfolio classes include the following: Commercial Real Estate Loans – In underwriting commercial real estate loans, the Company evaluates both the prospective borrower’s ability to make timely payments on the loan and the value of the property securing the loans. Repayment of such loans may be negatively impacted should there be a substantial decline in the value of the property securing the loan or decline in general economic conditions. Where the owner occupies the property, the Company also evaluates the business ability to repay the loan on a timely basis. In addition, the Company may require personal guarantees, lease assignments and/or the guarantee of the operating company when the property is owner occupied. 11 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Commercial and Industrial Loans – The Company’s commercial and industrial loan portfolio consists primarily of commercial business loans and lines of credit to businesses and professionals. These loans are usually made to finance accounts receivable, the purchase of inventory or new or used equipment and for other short or long-term working capital purposes. These loans are generally secured by business assets, but are also occasionally offered on an unsecured basis. In granting this type of loan, the Company primarily looks to the borrower’s cash flow as the source of repayment with collateral and personal guarantees when obtained, as a secondary source. Payments on such loans are often dependent upon the successful operation of the underlying business. Repayment of such loans may therefore be negatively impacted by adverse changes in economic conditions, management’s inability to effectively manage the business, claims of others against the borrower’s assets which may take priority over the Company’s claims against assets, death or disability of the borrower or loss of market share for the borrower’s products or services. Residential Real Estate Loans – Home equity loans secured by real estate properties are offered by the Company. The Company no longer offers residential mortgages, having exited this business in 2013. Repayment of residential real estate loans may be negatively impacted should the borrower have financial difficulties, should there be a significant decline in the value of the property securing the loan or should there be a decline in general economic conditions. Construction Loans – Construction loans are short-term loans (generally up to 18 months) secured by land for either residential or commercial development. The loans are generally made for acquisition and development. Funds are disbursed as phases of construction are completed. Construction loans are generally personally guaranteed by the principal(s). Repayment of such loans may be negatively impacted by the builders’ inability to complete construction, by a downturn in the new construction market, by a significant increase in interest rates or by a decline in general economic conditions. Other/Consumer Loans – The Company also offers installment loans, credit cards, consumer overdraft and home equity lines of credit to individuals. Repayments of such loans are often dependent on the personal income of the borrower which may be negatively impacted by adverse changes in economic conditions. The Company does not place a high emphasis on originating these types of loans. The Company does not have any lending programs commonly referred to as subprime lending. Subprime lending generally targets borrowers with weakened credit histories typically characterized by payment delinquencies, previous charge-offs, judgments, bankruptcies, or borrowers with questionable repayment capacity as evidenced by low credit scores or high debt-burdened ratios. 12 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth activity in our allowance for loan losses, by loan type, for the three months and six months ended June 30, 2015. The following table also details the amount of loans receivable that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Three months ended June 30, 2015 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 1,297 $ 2,024 $ 222 $ 191 $ 730 $ 711 $ 18 $ 5,193 Charge-offs - Recoveries 14 - 1 - 15 Provision ) 293 53 ) ) 14 80 - Ending Balance $ 982 $ 2,317 $ 275 $ 150 $ 660 $ 726 $ 98 $ 5,208 Six months ended June 30, 2015 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 1,918 $ 1,419 $ 63 $ 215 $ 831 $ 478 $ - $ 4,924 Charge-offs - (3 ) (7 ) - ) Recoveries 30 - - 5 - 9 - 44 Provision ) 898 212 ) ) 246 98 250 Ending Balance $ 982 $ 2,317 $ 275 $ 150 $ 660 $ 726 $ 98 $ 5,208 June 30, 2015 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Ending balance: individually evaluated for impairment $ - $ - $ - $ - $ - $ - $ - $ - Ending balance: collectively evaluated for impairment 982 2,317 275 150 660 726 98 5,208 Total Allowance for Loan Losses $ 982 $ 2,317 $ 275 $ 150 $ 660 $ 726 $ 98 $ 5,208 Total Loans ending balance $ 56,960 $ 273,653 $ 8,878 $ 9,370 $ 97,501 $ 47,551 $ - $ 493,913 Ending balance: individually evaluated for impairment $ - $ 8,002 $ - $ - $ 3,386 $ 550 $ - $ 11,938 Ending balance: collectively evaluated for impairment $ 56,960 $ 265,651 $ 8,878 $ 9,370 $ 94,115 $ 47,001 $ - $ 481,975 13 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth activity in our allowance for loan losses, by loan type, for the three months and six months ended June 30, 2014. The following table also details the amount of loans receivable that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Three months ended June 30, 2014 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 2,371 $ 1,320 $ 260 $ 34 $ 704 $ 539 $ 252 $ 5,480 Charge-offs (2 ) - ) - ) (5 ) - ) Recoveries 4 15 - 19 Provision 105 ) - 115 ) 160 ) - Ending Balance $ 2,478 $ 1,125 $ - $ 149 $ 630 $ 694 $ 138 $ 5,214 Six months ended June 30, 2014 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 2,285 $ 1,585 $ 260 $ 25 $ 795 $ 534 $ 197 $ 5,681 Charge-offs ) - ) - ) ) - ) Recoveries 4 30 - - - 1 - 35 Provision 200 ) - 124 30 195 ) - Ending Balance $ 2,478 $ 1,125 $ - $ 149 $ 630 $ 694 $ 138 $ 5,214 June 30, 2014 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Ending balance: individually evaluated for impairment $ 1,750 $ 307 $ - $ - $ - $ 5 $ - $ 2,062 Ending balance: collectively evaluated for impairment 728 818 - 149 630 689 138 3,152 Total Allowance for Loan Losses $ 2,478 $ 1,125 $ - $ 149 $ 630 $ 694 $ 138 $ 5,214 Total Loans ending balance $ 37,849 $ 219,762 $ - $ 14,436 $ 89,517 $ 45,781 $ - $ 407,345 Ending balance: individually evaluated for impairment $ 7,291 $ 11,610 $ - $ - $ 5,115 $ 588 $ - $ 24,604 Ending balance: collectively evaluated for impairment $ 30,558 $ 208,152 $ - $ 14,436 $ 84,402 $ 45,193 $ - $ 382,741 14 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table details for the year ended December 31, 2014 the amount of loans receivable that were evaluated individually, and collectively, for impairment, and the related portion of the allowance for the loans losses that was allocated to each loan portfolio segment: (in thousands) December 31, 2014 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Total Ending balance: individually evaluated for impairment $ - $ - $ - $ - $ - $ 7 $ 7 Ending balance: collectively evaluated for impairment 1,918 1,419 63 215 831 471 4,917 Total Allowance for Loan Losses $ 1,918 $ 1,419 $ 63 $ 215 $ 831 $ 478 $ 4,924 Total Loans ending balance $ 53,973 $ 254,505 $ 3,096 $ 10,627 $ 108,543 $ 46,164 $ 476,908 Ending balance: individually evaluated for impairment 2 7,398 - - 3,764 560 11,724 Ending balance: collectively evaluated for impairment $ 53,971 $ 247,107 $ 3,096 $ 10,627 $ 104,779 $ 45,604 $ 465,184 T he Company monitors the credit quality of its loans receivable in an ongoing manner. Credit quality is monitored by reviewing certain credit quality indicators and trends, including but not limited to, loan to value ratios, debt service coverage ratios, debt to worth ratios, profitability ratios, cash flows and credit scores. Appraisals on properties securing non-performing loans and Other Real Estate Owned (“OREO”) are updated annually. We update our impairment analysis monthly based on the most recent appraisal as well as other factors (such as senior lien positions, property taxes, etc.). The majority of the Company’s impaired loans have been resolved through courses of action other than via liquidations of real estate collateral through OREO. These include normal loan payoffs, the traditional workout process, triggering personal guarantee obligations, and troubled debt restructurings. However, as loan workout efforts progress to a point where the bank’s liquidation of real estate collateral is the likely outcome, the impairment analysis is updated to reflect actual recent experience with bank sales of OREO properties. A disposition discount is built into our impairment analysis and reflected in our allowance once a property is determined to be a likely OREO (e.g. foreclosure is probable). To determine the discount we compare the average sales prices of our prior OREO properties to the appraised value that was obtained as of the date when we took title to the property. The difference is the bank-owned disposition discount. The Company has a risk rating system as part of the risk assessment of its loan portfolio. The Company’s lending officers are required to assign a risk rating to each loan in their portfolio at origination, which is ratified or modified by the Committee to which the loan is submitted for approval. When the lender learns of important financial developments, the risk rating is reviewed and adjusted if necessary. Similarly, the Loan Committee can adjust a risk rating. The Company employs a system to ensure an independent review of the ratings annually for commercial credits over $250,000. 15 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The Company uses an independent third party loan reviewer who performs quarterly reviews of a sample of loans, validating the Bank’s risk ratings assigned to such loans. Any upgrades to classified loans must be approved by the Management Loan Committee. When assigning a risk rating to a loan, management utilizes the Bank’s internal eleven-point risk rating system. An asset is considered “special mention” when it has a potential weakness based on objective evidence, but does not currently expose the Company to sufficient risk to warrant classification in one of the following categories: ● An asset is considered “substandard” if it is not adequately protected by the current net worth and paying capacity of the obligor or the collateral pledged, if any. Substandard assets have well defined weaknesses based on objective evidence, and are characterized by the “distinct possibility” that the Company will sustain “some loss” if the deficiencies are not corrected. ● Assets classified as “doubtful” have all of the weaknesses inherent in those classified “substandard” with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.” Charge–off generally commences after the loan is classified “doubtful” to reduce the loan to its recoverable balance. If the account is classified as “loss”, the full balance is charged off regardless of the potential recovery from the sale of the collateral. That amount is recognized as a recovery after the collateral is sold. In accordance with FFIEC (“Federal Financial Institutions Examination Council”) published policies establishing uniform criteria for the classification of retail credit based on delinquency status, “Open-end” credits are charged-off when 180 days delinquent and “Closed-end” credits are charged-off when 120 days delinquent. 16 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) I ncluded in loans receivable are loans for which the accrual of interest income has been discontinued due to deterioration in the financial condition of the borrowers. The unpaid principal balances of loans on nonaccrual status and considered impaired were $511,000 at June 30, 2015 and $866,000 at December 31, 2014. If non-accrual loans had been performing in accordance with their contractual terms, the Company would have recorded approximately $4,000 of additional income during the quarter ended June 30, 2015 and $51,000 during the quarter ended June 30, 2014. If non-accrual loans had been performing in accordance with their contractual terms, the Company would have recorded approximately $8,000 of additional income during the six months ended June 30, 2015 and $84,000 during the six months ended June 30, 2014. The following table sets forth the detail, and delinquency status, of non-accrual loans at June 30, 2015 : (in thousands) Non-Accrual Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current Total Non-Accrual Loans Commercial Real Estate Substandard $ - $ - $ - $ - $ 131 $ 131 Total Commercial Real Estate $ - $ - $ - $ - $ 131 $ 131 Residential Real Estate Substandard $ - $ - $ 380 $ 380 $ - $ 380 Total Residential Real Estate $ - $ - $ 380 $ 380 $ - $ 380 Total $ - $ - $ 380 $ 380 $ 131 $ 511 Generally, loans are placed on non-accruing status when they become 90 days or more delinquent, and remain on non-accrual status until they are brought current, have at least six months of performance under the loan terms, and factors indicating reasonable doubt about the timely collection of payments no longer exist. Therefore, loans may be current in accordance with their loan terms, or may be less than 90 days delinquent and still be on a non-accruing status. At June 30, 2015, two loans were on non-accrual status. One loan of $131,000 or 25.6% of the non-accruing loan balance of $511,000 was current with payments which were being applied to principal. There were three loans totaling $1.5 million which were past due ninety days or more and accruing interest at June 30, 2015. One of them is a residential mortgage loan which had been in non-accrual status from September 2012 until December 31, 2014. The customer has been making regular payments since September 2013, however, the loan is greater than 90 days past due because not all prior payments owed have been brought current. The other two loans totaling $7,000 were consumer credit card loans which are written off when they are past 120 days due. At December 31, 2014, there were five loans totaling $1.8 million which were past due ninety days or more and accruing interest. One loan of $1.6 million wasa residential mortgage loan. The other four loans were mature lines of credit totaling $279,000, which were in the process of renewal. Three of these loans were renewed, and one paid off. 17 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail, and delinquency status, of non-accrual loans at December 31, 2014: (in thousands) Non-Accrual Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current Total Non-Accrual Loans Commercial Substandard $ - $ - $ 2 $ 2 $ - $ 2 Total Commercial $ - $ - $ 2 $ 2 $ - $ 2 Commercial Real Estate Substandard $ - $ - $ - $ - $ 138 $ 138 Total Commercial Real Estate $ - $ - $ - $ - $ 138 $ 138 Residential Real Estate Substandard $ - $ - $ 719 $ 719 $ - $ 719 Total Residential Real Estate $ - $ - $ 719 $ 719 $ - $ 719 Consumer Substandard $ - $ - $ 7 $ 7 $ - $ 7 Total Consumer $ - $ - $ 7 $ 7 $ - $ 7 Total $ - $ - $ 728 $ 728 $ 138 $ 866 18 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at December 31, 2014. (in thousands) Performing (Accruing) Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current Total Performing Loans Total Non- Accrual Loans Total Loans Commercial Pass $ 1,976 $ - $ - $ 1,976 $ 49,475 $ 51,451 $ - $ 51,451 Special Mention - 106 106 - 106 Substandard - 5,403 5,403 - 5,403 Total Commercial $ 1,976 $ - $ - $ 1,976 $ 54,984 $ 56,960 $ - $ 56,960 Commercial Real Estate Pass $ 138 $ - $ - $ 138 $ 264,711 $ 264,849 $ - $ 264,849 Special Mention - 6,955 6,955 - 6,955 Substandard - 1,718 1,718 131 1,849 Total Commercial Real Estate $ 138 $ - $ - $ 138 $ 273,384 $ 273,522 $ 131 $ 273,653 Construction Pass $ - $ - $ - $ - $ 8,878 $ 8,878 $ - $ 8,878 Total Construction $ - $ - $ - $ - $ 8,878 $ 8,878 $ - $ 8,878 Construction to Permanent Pass $ - $ - $ - $ - $ 9,370 $ 9,370 $ - $ 9,370 Total Construction to Permanent $ - $ - $ - $ - $ 9,370 $ 9,370 $ - $ 9,370 Residential Real Estate Pass $ 171 $ 84 $ 1,522 $ 1,777 $ 95,344 $ 97,121 $ - $ 97,121 Substandard - 380 380 Total Residential Real Estate $ 171 $ 84 $ 1,522 $ 1,777 $ 95,344 $ 97,121 $ 380 $ 97,501 Consumer Pass $ 15 $ 102 $ 7 $ 124 $ 47,427 $ 47,551 $ - $ 47,551 Total Consumer $ 15 $ 102 $ 7 $ 124 $ 47,427 $ 47,551 $ - $ 47,551 Total Pass $ 2,300 $ 186 $ 1,529 $ 4,015 $ 475,205 $ 479,220 $ - $ 479,220 Special Mention - 7,061 7,061 - 7,061 Substandard - 7,121 7,121 511 7,632 Grand Total $ 2,300 $ 186 $ 1,529 $ 4,015 $ 489,387 $ 493,402 $ 511 $ 493,913 19 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at December 31, 2014. (in thousands) Performing (Accruing) Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current Total Performing Loans Total Non- Accrual Loans Total Loans Commercial Pass $ 1,520 $ - $ 279 $ 1,799 $ 46,279 $ 48,078 $ - $ 48,078 Special Mention - 121 121 - 121 Substandard - 5,772 5,772 2 5,774 Total Commercial $ 1,520 $ - $ 279 $ 1,799 $ 52,172 $ 53,971 $ 2 $ 53,973 Commercial Real Estate Pass $ - $ - $ - $ - $ 248,132 $ 248,132 $ - $ 248,132 Special Mention 1,041 - - 1,041 2,887 3,928 - 3,928 Substandard - 815 - 815 1,492 2,307 138 2,445 Total Commercial Real Estate $ 1,041 $ 815 $ - $ 1,856 $ 252,511 $ 254,367 $ 138 $ 254,505 Construction Pass $ - $ - $ - $ - $ 3,096 $ 3,096 $ - $ 3,096 Total Construction $ - $ - $ - $ - $ 3,096 $ 3,096 $ - $ 3,096 Construction to Permanent Pass $ - $ - $ - $ - $ 10,627 $ 10,627 $ - $ 10,627 Total Construction to Permanent $ - $ - $ - $ - $ 10,627 $ 10,627 $ - $ 10,627 Residential Real Estate Pass $ 172 $ 87 $ 1,553 $ 1,812 $ 106,012 $ 107,824 $ - $ 107,824 Substandard - 719 719 Total Residential Real Estate $ 172 $ 87 $ 1,553 $ 1,812 $ 106,012 $ 107,824 $ 719 $ 108,543 Consumer Pass $ - $ 2 $ - $ 2 $ 46,155 $ 46,157 $ - $ 46,157 Substandard - 7 7 Total Consumer $ - $ 2 $ - $ 2 $ 46,155 $ 46,157 $ 7 $ 46,164 Total Pass $ 1,692 $ 89 $ 1,832 $ 3,613 $ 460,301 $ 463,914 $ - $ 463,914 Special Mention 1,041 - - 1,041 3,008 4,049 - 4,049 Substandard - 815 - 815 7,264 8,079 866 8,945 Grand Total $ 2,733 $ 904 $ 1,832 $ 5,469 $ 470,573 $ 476,042 $ 866 $ 476,908 20 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Impaired loans consist of non-accrual loans, troubled debt restructurings (“TDRs”), and loans previously classified as TDRs that have been upgraded. The recorded investment of impaired loans at June 30, 2015 and December 31, 2014 was $11.9 million and $11.7 million, with related allowances of $0 and $7,000 respectively. The following table summarizes impaired loans by loan portfolio class as of June 30,2015 (in thousands) Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial $ - $ 98 $ - Commercial Real Estate 8,002 8,836 - Construction - 287 - Residential 3,386 3,414 - Consumer 550 637 - Total: $ 11,938 $ 13,272 $ - With an allowance recorded: Commercial $ - $ - $ - Commercial Real Estate - - - Construction - - - Residential - - - Consumer - - - Total: $ - $ - $ - Commercial $ - $ 98 $ - Commercial Real Estate 8,002 8,836 - Construction - 287 - Residential 3,386 3,414 - Consumer 550 637 - Total: $ 11,938 $ 13,272 $ - 21 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table summarizes impaired loans by loan portfolio class as of December 31,2014 (in thousands) Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial $ 2 $ 104 $ - Commercial Real Estate 7,398 8,249 - Construction - 732 - Residential 3,764 3,793 - Consumer 553 633 - Total: $ 11,717 $ 13,511 $ - With an allowance recorded: Commercial $ - $ - $ - Commercial Real Estate - - - Construction - - - Residential - - - Consumer 7 7 7 Total: $ 7 $ 7 $ 7 Commercial $ 2 $ 104 $ - Commercial Real Estate 7,398 8,249 - Construction - 732 - Residential 3,764 3,793 - Consumer 560 640 7 Total: $ 11,724 $ 13,518 $ 7 Included in the tables above at June 30, 2015 and December 31, 2014 are loans with carrying balances of $11.9 million and $11.7 million that required no specific reserves in our allowance for loan losses. Loans that did not require specific reserves have sufficient collateral values, less costs to sell, supporting the carrying balances of the loans. In some cases, there may be no specific reserves because the Company already charged-off the specific impairment. Once a borrower is in default, the Company is under no obligation to advance additional funds on unused commitments. 22 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following tables summarizes additional information regarding impaired loans for the three months and six months ended June 30, 2015 and 2014. Three Months Ended June 30 (in thousands) Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial $ - $ - $ 436 $ - Commercial Real Estate 8,025 94 8,661 86 Construction - Residential 3,392 32 4,761 32 Consumer 551 5 584 5 Total: $ 11,968 $ 131 $ 14,442 $ 123 With an allowance recorded: Commercial $ - $ - $ 6,017 $ - Commercial Real Estate - - 1,091 - Construction - - 173 - Residential - - 381 - Consumer - - 3 - Total: $ - $ - $ 7,665 $ - Commercial $ - $ - $ 6,453 $ - Commercial Real Estate 8,025 94 9,752 86 Construction - - 173 - Residential 3,392 32 5,142 32 Consumer 551 5 587 5 Total: $ 11,968 $ 131 $ 22,107 $ 123 23 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Six Months Ended June 30 (in thousands) Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial $ 1 $ - $ 219 $ - Commercial Real Estate 8,160 188 8,301 157 Construction - - 397 - Residential 3,459 63 4,791 65 Consumer 552 9 585 14 Total: $ 12,172 $ 260 $ 14,293 $ 236 With an allowance recorded: Commercial $ - $ - $ 6,047 $ - Commercial Real Estate - - 625 - Construction - - 217 - Residential - - 511 - Consumer 1 - 2 - Total: $ 1 $ - $ 7,402 $ - Commercial $ 1 $ - $ 6,266 $ - Commercial Real Estate 8,160 188 8,926 157 Construction - - 614 - Residential 3,459 63 5,302 65 Consumer 553 9 587 14 Total: $ 12,173 $ 260 $ 21,695 $ 236 On a case-by-case basis, the Company may agree to modify the contractual terms of a borrower’s loan to assist customers who may be experiencing financial difficulty. If the borrower is experiencing financial difficulties and a concession has been made, the loan is classified as a troubled debt restructured loan. No loans were modified in troubled debt restructurings during the six months ended June 30, 2015. Substantially all of our troubled debt restructured loan modifications involve lowering the monthly payments on such loans through either a reduction in interest rate below market rate, an extension of the term of the loan, or a combination of these two methods. These modifications rarely result in the forgiveness of principal or accrued interest. In addition, we frequently obtain additional collateral or guarantor support when modifying commercial loans. If the borrower had demonstrated performance under the previous terms and our underwriting process shows the borrower has the capacity to continue to perform under the restructured terms, the loan will continue to accrue interest. Non-accruing restructured loans may be returned to accrual status when there has been a sustained period of repayment performance (generally six consecutive months of payments) and both principal and interest are deemed collectible. All troubled debt restructurings are classified as impaired loans, which are individually evaluated for impairment. 24 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 4:Deposits The following table is a summary of the Company’s deposits at: June 30, December 31, (in thousands) Non-interest bearing $ 79,774 $ 63,398 Interest bearing NOW 30,558 26,269 Savings 94,531 93,790 Money market 21,685 24,650 Time certificates, less than $100,000 94,362 106,340 Time certificates, $100,000 or more 88,346 97,876 Brokered Deposits 48,199 30,710 Total interest bearing 377,681 379,635 Total Deposits $ 457,455 $ 443,033 Note 5: Share-Based Compensation The Company maintains the Patriot National Bancorp, Inc. 2012 Stock Plan to provide an incentive to directors and employees of the Company by the grant of options, restricted stock awards or phantom stock units. The Plan provides for the issuance of up to 3,000,000 shares of the Company’s common stock subject to certain Plan limitations. As of June 30, 2015, 2,878,805 shares of stock remain available for issuance under the Plan. The vesting of restricted stock awards and options may be accelerated in accordance with terms of the plan. The Compensation Committee shall determine the vesting of restricted stock awards and stock options. Restricted stock grants are available to directors and employees and generally vest in annual installments over a three, four or five year period from the date of grant. The Company is expensing the grant date fair value of all share-based compensation over the requisite vesting periods on a prorated straight-line basis. During the three months ended June 30, 2015 and June 30, 2014, the Company recorded $114,000 and $72,000 of total stock-based compensation, respectively. During the six months ended June 30, 2015 and June 30, 2014, the Company recorded $228,000 and $130,000 of total stock-based compensation, respectively. During the six months ended June 30, 2015, there were 2,940 shares granted under the 2012 Stock Plan. 25 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following is a summary of the status of the Company’s restricted shares as of June 30, 2015, and changes therein during the period then ended. Number of Shares Weighted Average Grant Date Fair Awarded (1) Value (1) Non-vested at December 31, 2014 79,208 $ 12.79 Granted 2,940 17.00 Vested ) 17.25 Non-vested at June 30, 2015 81,698 $ 12.92 (1) All common stock data has been restated for a 1-for-10 reverse stock split which took effect on March 4, 2015 . Expected future stock award expense related to the non-vested restricted awards as of June 30, 2015, is $875,000 over an average period of 2.48 years. The Company had no outstanding stock options at June 30, 2015. Note 6: Income Taxes For the three month and six month periods ended June 30, 2015, the bank recorded income tax expense of $452,000 and $653,000 respectively. This compares to no income tax benefit or expense for the three month and six month periods ended June 30, 2014. Bancorp began to recognize income tax expense in the quarter ended December 31, 2014 after the reversal of $16.8 million of its deferred tax asset valuation allowance in the third quarter of 2014. Deferred tax assets decreased $0.7 million from $14.9 million at December 31, 2014 to $14.2 million at June 30, 2015. This decrease was primarily due to deferred taxes being applied to the tax liability on current year taxable income, in addition to a reduction due to unrealized security gains. The Bank will continue to evaluate its ability to realize its net deferred tax asset. If future evidence suggests that it is more likely than not that a portion of the deferred tax asset will not be realized, the valuation allowance may be increased . 26 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 7: Income (loss) per share The Company is required to present basic income (loss) per share and diluted income (loss) per share in its consolidated statements of operations. Basic income (loss) per share amounts are computed by dividing net income (loss) by the weighted average number of common shares outstanding. Diluted income (loss) per share reflects additional common shares that would have been outstanding if potentially dilutive common shares had been issued, as well as any adjustment to income that would result from the assumed issuance. Potential dilutive common shares that may be issued by the Company relate to restricted stock grants and outstanding stock options. The Company is also required to provide a reconciliation of the numerator and denominator used in the computation of both basic and diluted income (loss) per share. 27 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Non-vested restricted stock awardsdid not impactdiluted earnings per share. The Company had no outstanding stock options in 2015 and 2014. The following is information about the computation of income per share for the three months and six months ended June 30, 2015 and 2014: Three months ended June 30, 2015 Weighted Average Common Shares Net Income Outstanding (1) Amount (1) Basic Earnings Per Share $ 689,000 3,872,073 $ 0.18 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 21,093 N/A Diluted Earnings Per Share $ 689,000 3,893,166 $ 0.18 Three months ended June 30, 2014 Weighted Average Common Shares Net Income Outstanding (1) Amount (1) Basic Earnings Per Share $ 525,000 3,849,762 $ 0.14 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 18,459 N/A Diluted Earnings Per Share $ 525,000 3,868,221 $ 0.14 Six months ended June 30, 2015 Weighted Average Common Shares Net Income Outstanding (1) Amount (1) Basic Earnings Per Share $ 978,000 3,871,960 $ 0.25 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 20,992 N/A Diluted Earnings Per Share $ 978,000 3,892,952 $ 0.25 Six months ended June 30, 2014 Weighted Average Common Shares Net Income Outstanding (1) Amount (1) Basic Earnings Per Share $ 844,000 3,849,539 $ 0.22 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 25,722 N/A Diluted Earnings Per Share $ 844,000 3,875,261 $ 0.22 (1) All common stock data has been restated for a 1-for-10 reverse stock split which took effect on March 4, 2015 28 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 8: Other Comprehensive Income Other comprehensive income, which is comprised solely of the change in unrealized gains and losses on available-for-sale securities, is as follows: Three Months Ended Six Months Ended June 30, 2015 June 30, 2015 Before Tax Net of Tax Before Tax Net of Tax (in thousands) Amount Tax Effect Amount Amount Tax Effect Amount Unrealized holding (losses) gains arising during the period $ ) $ 19 $ ) $ 221 $ ) $ 136 Three Months Ended Six Months Ended June 30, 2014 June 30, 2014 Before Tax Net of Tax Before Tax Net of Tax Amount Tax Effect Amount Amount Tax Effect Amount Unrealized holding gains arising during the period $ 108 $ - $ 108 $ 501 $ - $ 501 29 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 9: Financial Instruments with Off-Balance Sheet Risk In the normal course of business, the Company is a party to financial instruments with off-balance-sheet risk to meet the financing needs of its customers. These financial instruments include commitments to extend credit and standby letters of credit and involve, to varying degrees, elements of credit and interest rate risk in excess of the amounts recognized in the balance sheet. The contractual amounts of these instruments reflect the extent of involvement the Company has in particular classes of financial instruments. The contractual amount of commitments to extend credit and standby letters of credit represent the total amount of potential accounting loss should: the contracts be fully drawn upon; the customers default; and the value of any existing collateral becomes worthless. The Company uses the same credit policies in approving commitments and conditional obligations as it does for on-balance-sheet instruments and evaluates each customer’s creditworthiness on a case-by-case basis. Management believes that the Company controls the credit risk of these financial instruments through credit approvals, credit limits, monitoring procedures and the receipt of collateral as deemed necessary. Financial instruments whose contractual amounts represent credit risk at June 30, 2015 are as follows: Commitments to extend credit: (in thousands) Future loan commitments $ 14,368 Home equity lines of credit 24,193 Unused lines of credit 29,431 Undisbursed construction loans 15,885 Financial standby letters of credit 1,525 $ 85,402 Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments to extend credit generally have fixed expiration dates, or other termination clauses, and may require payment of a fee by the borrower. Since these commitments could expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The amount of collateral obtained, if deemed necessary by the Company upon extension of credit, is based on management’s credit evaluation of the customer. Collateral held varies, but may include residential and commercial property, deposits and securities. The bank has established a reserve of $5,000 as of June 30, 2015 for these commitments which are included in accrued expenses and other liabilities. Standby letters of credit are written commitments issued by the Company to guarantee the performance of a customer to a third party. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. Guarantees that are not derivative contracts are recorded on the Company’s consolidated balance sheet at their fair value at inception. Any instruments deemed to be derivatives would be accounted for as a fair value or cash flow hedge as appropriate. 30 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 10: Regulatory and Operational Matters The Company’s and the Bank’s capital and capital ratios at June 30, 2015 and December 31, 2014 were: Capital Requirements Actual Minimum Well Capitalized (dollars in thousands) Amount Ratio Amount Ratio Amount Ratio June 30, 2015 The Company: Tier 1 Leverage Capital (to Average Assets) $ 58,040 % $ 24,585 % $ 30,731 % Common Equity Tier 1 Capital (to Risk Weighted Assets) 50,040 % 22,133 % 31,969 % Tier 1 Capital (to Risk Weighted Assets) 58,040 % 29,510 % 39,347 % Total Capital (to Risk Weighted Assets) 63,256 % 39,347 % 49,184 % The Bank: Tier 1 Leverage Capital (to Average Assets) $ 58,218 % $ 24,575 % $ 30,719 % Common Equity Tier 1 Capital (to Risk Weighted Assets) 58,218 % 22,122 % 31,954 % Tier 1 Capital (to Risk Weighted Assets) 58,218 % 29,496 % 39,328 % Total Capital (to Risk Weighted Assets) 63,435 % 39,328 % 49,160 % December 31, 2014 The Company: Tier 1 Leverage Capital (to Average Assets) $ 58,218 % $ 24,210 % $ 30,262 % Tier 1 Capital (to Risk Weighted Assets) 58,218 % 17,942 % 26,913 % Total Capital (to Risk Weighted Assets) 63,142 % 35,884 % 44,855 % The Bank: Tier 1 Leverage Capital (to Average Assets) $ 58,227 % $ 24,198 % $ 30,247 % Tier 1 Capital (to Risk Weighted Assets) 58,227 % 17,946 % 26,918 % Total Capital (to Risk Weighted Assets) 63,151 % 35,891 % 44,864 % 31 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 11: Fair Value and Interest Rate Risk The Company uses fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. A fair value hierarchy has been established that prioritizes the inputs used to measure fair value, requiring entities to maximize the use of observable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs generally require significant management judgment. The three levels within the fair value hierarchy are as follows: ● Level 1- Unadjusted quoted market prices for identical assets or liabilities in active markets that the entity has the ability to access at the measurement date (such as active exchange-traded equity securities and certain U.S. and government agency debt securities). ● Level 2- Observable inputs other than quoted prices included in Level 1, such as: ■ quoted prices for similar assets or liabilities in active markets (such as U.S. agency and government sponsored mortgage-backed securities) ■ quoted prices for identical or similar assets or liabilities in less active markets (such as certain U.S. and government agency debt securities, and corporate and municipal debt securities that trade infrequently) ■ Other inputs that are observable for substantially the full term of the asset or liability (i.e. interest rates, yield curves, prepayment speeds, default rates, etc.) ● Level 3- Valuation techniques that require unobservable inputs that are supported by little or no market activity and are significant to the fair value measurement of the asset or liability (such as pricing and discounted cash flow models that typically reflect management’s estimates of the assumptions a market participant would use in pricing the asset or liability). A description of the valuation methodologies used for assets and liabilities recorded at fair value, and for estimating fair value for financial and non-financial instruments not recorded at fair value, is set forth below. Cash and due from banks, federal funds sold, short-term investments and accrued interest receivable and payable: The carrying amount is a reasonable estimate of fair value and accordingly these are classified as Level 1. These financial instruments are not recorded at fair value on a recurring basis. Available-for-Sale Securities: These financial instruments are recorded at fair value on a recurring basis in the financial statements. The prices for these instruments are obtained through an independent pricing service or dealer market participants with whom the Company has historically transacted both purchases and sales of investment securities. Management reviews the data and assumptions used in pricing the securities by its third party provider to ensure the highest level of significant inputs are derived from market observable data. Other Investments : The Bank’s investment portfolio includes the Solomon Hess SBA Loan Fund totaling $4.5 million. This investment is utilized for the purposes of the Bank satisfying its CRA lending requirements. As this fund operates as a private fund, shares in the Fund are not publicly traded and therefore have no readily determinable market value. An investment in the Fund is reported in the financial statements at cost, as adjusted for income, losses, and cash distributions attributable to the investment. 32 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Loans: For variable rate loans, which reprice frequently and have no significant change in credit risk, carrying values are a reasonable estimate of fair values, adjusted for credit losses inherent in the portfolios. The fair value of fixed rate loans is estimated by discounting the future cash flows using the period end rates, estimated by using local market data, at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities, adjusted for credit losses inherent in the portfolios. As estimates are dependent on management’s observations, loans are classified as Level 3. The Company does not record loans at fair value on a recurring basis. However, from time to time, nonrecurring fair value adjustments to collateral-dependent impaired loans are recorded to reflect partial write-downs based on the observable market price or current appraised value of collateral. Fair values estimated in this manner do not fully incorporate an exit-price approach to fair value, but instead are based on a comparison to current market rates for comparable loans. Other Real Estate Owned: The fair value of OREO properties the Company may obtain is based on the estimated current property valuations less estimated selling costs. When the fair value is based on current observable appraised values, OREO is classified within Level2. The Company classifies the OREO within Level 3 when unobservable adjustments are made to appraised values. The Company does not record other real estate owned at fair value on a recurring basis. Deposits: The fair value of demand deposits, regular savings and certain money market deposits is the amount payable on demand at the reporting date. The fair value of certificates of deposit and other time deposits is estimated using a discounted cash flow calculation that applies interest rates currently being offered for deposits of similar remaining maturities, estimated using local market data, to a schedule of aggregated expected maturities on such deposits. The Company does not record deposits at fair value on a recurring basis. Junior Subordinated Debt: Junior subordinated debt reprices quarterly and as a result the carrying amount is considered a reasonable estimate of fair value. The Company does not record junior subordinated debt at fair value on a recurring basis. Federal Home Loan Bank Borrowings: The fair value of the advances is estimated using a discounted cash flow calculation that applies current Federal Home Loan Bank interest rates for advances of similar maturity to a schedule of maturities of such advances. The Company does not record these borrowings at fair value on a recurring basis. Off-balance sheet instruments: Fair values for the Company’s off-balance-sheet instruments (lending commitments) are based on interest rate changes and fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing. The Company does not record its off-balance-sheet instruments at fair value on a recurring basis. 33 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table details the financial assets measured at fair value on a recurring basis as of June 30, 2015 and December 31, 2014, and indicates the fair value hierarchy of the valuation techniques utilized by the Company to determine fair value: Quoted Prices in Significant Significant (in thousands) Active Markets Observable Unobservable Balance for Identical Assets Inputs Inputs as of June 30, 2015 (Level 1) (Level 2) (Level 3) June 30, 2015 U.S. Government agency mortgage- backed securities $ - $ 15,175 $ - $ 15,175 U.S. Government agency bonds - 7,429 - 7,429 Corporate bonds - 9,036 - 9,036 Securities available for sale $ - $ 31,640 $ - $ 31,640 Quoted Prices in Significant Significant Active Markets Observable Unobservable Balance for Identical Assets Inputs Inputs as of December 31, 2014 (Level 1) (Level 2) (Level 3) December 31, 2014 U.S. Government agency mortgage- backed securities $ - $ 17,337 $ - $ 17,337 U.S. Government agency bonds - 7,409 - 7,409 Corporate bonds - 8,936 - 8,936 Securities available for sale $ - $ 33,682 $ - $ 33,682 There were no transfers of assets between levels 1, 2 or 3 as of June 30, 2015 or December 31, 2014. Certain financial assets and financial liabilities are measured at fair value on a nonrecurring basis; that is, the instruments are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). 34 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following reflects financial assets measured at fair value on a non-recurring basis as of June 30, 2015 and December 31, 2014, segregated by the level of the valuation inputs within the fair value hierarchy utilized: Quoted Prices in Significant Significant (in thousands) Active Markets Observable Unobservable for Identical Assets Inputs Inputs Balance Asset Description (Level 1) (Level 2) (Level 3) June 30, 2015 Impaired loans $ - $ - $ 528 $ 528 December 31, 2014 Impaired loans $ - $ - $ 859 $ 859 (dollars in thousands) Quantitative Information about Level 3 Fair Value Measurements Asset Description Fair Value Valuation Technique Unobservable Input Range (Weighted Average ) June 30, 2015 Impaired loans $ 528 Fair Value of Collateral (1) Appraised Value (2) 14% - 23% (16%)(3) December 31, 2014 Impaired loans $ 859 Fair Value of Collateral (1) Appraised Value (2) 8% - 22% (13%)(3) Fair value is generally determined through independent appraisals of the underlying collateral, which include Level 3 inputs that are not identifiable. (2) Appraisals may be adjusted by management for qualitative factors such as economic conditions and estimated liquidation expenses. (3) The range and weighted average of qualitative factors such as economic conditions and estimated liquidation expenses are presented as a percent of the appraised value. The Company discloses fair value information about financial instruments, whether or not recognized in the consolidated balance sheet, for which it is practicable to estimate that value. Certain financial instruments are excluded from disclosure requirements and, accordingly, the aggregate fair value amounts presented do not represent the underlying value of the Company. The estimated fair value amounts have been measured as of June 30, 2015 and December 31, 2014 and have not been reevaluated or updated for purposes of these financial statements subsequent to those respective dates. As such, the estimated fair value of these financial instruments subsequent to the respective reporting dates may be different than amounts reported on those dates. 35 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The information presented should not be interpreted as an estimate of the fair value of the Company since a fair value calculation is only required for a limited portion of the Company’s assets and liabilities. Due to the wide range of valuation techniques and the degree of subjectivity used in making the estimates, comparisons between the Company’s disclosures and those of other bank holding companies may not be meaningful. The following is a summary of the carrying amounts and estimated fair values of the Company’s financial instruments not measured and not reported at fair value on the consolidated balance sheets at June 30, 2015 and December31,2014: June 30, 2015 December 31, 2014 (in thousands) Fair Value Carrying Estimated Carrying Estimated Hierarchy Amount Fair Value Amount Fair Value Financial Assets: Cash and noninterest bearing balances due from banks Level 1 $ 2,892 $ 2,892 $ 2,095 $ 2,095 Interest-bearing deposits due from banks Level 1 50,201 50,201 71,163 71,163 Other investments Level 2 4,450 4,450 4,450 4,450 Federal Reserve Bank stock Level 2 2,020 2,020 2,058 2,058 Federal Home Loan Bank stock Level 2 6,628 6,628 6,628 6,628 Loans receivable, net Level 3 488,705 491,265 471,984 476,631 Accrued interest receivable Level 1 2,034 2,034 1,918 1,918 Financial Liabilities: Demand deposits Level 2 $ 79,774 $ 79,774 $ 63,398 $ 63,398 Savings deposits Level 2 94,531 94,531 93,790 93,790 Money market deposits Level 2 21,685 21,685 24,650 24,650 NOW accounts Level 2 30,558 30,558 26,269 26,269 Time deposits Level 2 182,708 182,698 204,216 204,262 Brokered Deposits Level 1 48,199 48,199 30,710 30,710 FHLB Borrowings Level 2 100,000 100,000 120,000 120,000 Subordinated debentures Level 2 8,248 8,248 8,248 8,248 Accrued interest payable Level 1 283 283 167 167 The Company assumes interest rate risk (the risk that general interest rate levels will change) as a result of its normal operations. As a result, the fair values of the Company’s financial instruments will change when interest rate levels change and that change may be either favorable or unfavorable to the Company. Management attempts to match maturities of assets and liabilities to the extent possible to mitigate interest rate risk. However, borrowers with fixed rate obligations are less likely to prepay in a rising rate environment and more likely to prepay in a falling rate environment. Conversely, depositors who are receiving fixed rates are more likely to withdraw funds before maturity in a rising rate environment and less likely to do so in a falling rate environment. Management monitors rates and maturities of assets and liabilities and attempts to minimize interest rate risk by adjusting terms of new loans and deposits and by investing in securities with terms that mitigate the Company’s overall interest rate risk. 36 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Off-balance sheet instruments Loan commitments on which the committed interest rate is less than the current market rate were insignificant at June 30, 2015 and December 31, 2014. The estimated fair value of fee income on letters of credit at June 30, 2015 and December 31, 2014 was also insignificant. Note 12 :Recent Accounting Pronouncements Recently Issued Accounting Standards Updates ASU 2014-14, “
